United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                 Nos. 99-1898/1996
                                   ___________

Mildred L. Buchanan,                    *
                                        *
            Appellant,                  *
                                        * Appeals from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
William J. Henderson, Postmaster        *
General, United States Postal Service, *          [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                          Submitted: August 31, 1999

                                Filed: September 3, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, Mildred L. Buchanan appeals the district court’s1
orders denying her motions to reconsider adverse grants of summary judgment based
on a settlement agreement between the parties, in her two employment discrimination
actions. Ms. Buchanan’s motions were not timely under Federal Rule of Civil


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
Procedure 59(e), nor did they set forth any of the enumerated grounds for relief under
Federal Rule of Civil Procedure 60(b). See Fed. R. Civ. P. 59(e), 60(b)(1)-(6). Even
if her motions could be construed as Rule 60(b) motions, we conclude the district court
did not abuse its discretion in denying them. See Watkins v. Lundell, 169 F.3d 540,
545 (8th Cir.), petition for cert. filed, 68 U.S.L.W. 3080 (U.S. May 19, 1999) (No. 99-
107); Cowan v. Strafford R-VI Sch. Dist., 140 F.3d 1153, 1159 (8th Cir.1998)
(standard of review). Finally, we note that Ms. Buchanan has timely appealed only the
denial of these motions. See Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir.
1988) (“appeal from the denial of a motion made under Rule 60(b) does not raise the
underlying judgment for review”).

      Accordingly, we affirm.

      A true copy.

      Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-